        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA
               Plaintiff
v.                                                    Docket No. 1:15-CR-10256-ADB

CHRISTIAN GONZALEZ
              Defendant




PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. §

   2255, MEMORANDUM OF LAW, AND SWORN DECLARATION IN

                           SUPPORT OF PETITION

COMES NOW the Petitioner, Christian Gonzalez, who herewith files his Sworn

Declaration, Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2255 and

Memorandum of Law. In support, Mr. Gonzalez states as follows:


JURISDICTION:


28 U.S.C. § 2241 (c) (3) provides that


      (c) The writ of habeas corpus shall not extend to a prisoner unless …

            (3) He is in custody in violation of the Constitution or laws or treaties

            of the United States.



                         STATEMENT OF THE CASE
                                         1
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 2 of 12




This is a petition for a writ of Habeas Corpus pursuant to 28 U.S.C. 2255 in relation

to a criminal conviction returned in the United States District Court for the District

of Massachusetts (Hon. Richard G. Stearns).

CHRISTIAN GONZALEZ

Petitioner, Christian Gonzalez, was arrested on April 9th, 2016 along with 66 other

individuals in a massive drug sweep targeting the “East Side Money Gang” with

some of these individuals being charged by the Commonwealth of Massachusetts.

Relevant to this matter, Angel Prats Diaz, was one of these 66 persons. On June 8,

2016 a grand jury returned a multiple-count superseding indictment charging 13 of

the 66 individuals with a variety of criminal offenses. In Count Two of a superseding

indictment, Christian Gonzalez was charged with conspiring to distribute and

conspiring to possess with intent to distribute cocaine and 280 grams of a mixture

containing a detectable amount of cocaine base in violation of 21 U.S.C. § 846; 21

U.S.C. § 841(a)(1); and 21 U.S.C. § 841(b)(1)(A)(iii). A drug forfeiture allegation

pursuant to 21 U.S.C § 853 was also contained within the superseding indictment.

Gonzalez was arraigned and entered a plea of not guilty on June 27, 2016 with the

counsel of Attorney Paul Anthony, who would remain Gonzalez’s counsel

throughout the duration of the case and ultimately the change of plea and sentencing.

The change of plea hearing was conducted on October 12, 2017 before the Hon.

Richard G. Stearns at which time Gonzalez pled guilty to Count Two of the


                                          2
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 3 of 12




superseding indictment. There was no plea agreement. On April 26th, 2018,

Gonzalez was sentenced to 120-months incarceration pursuant to a mandatory

minimum.



ANGEL PRATS DIAZ

Mr. Prats was arraigned in Chelsea District Court on June 9 th, 2016 by the

Commonwealth of Massachusetts. Attorney Paul Anthony entered his appearance

on this same day and counseled Mr. Prats at this arraignment (See Exhibit 1). On

October 25th, 2016, Mr. Prats was arraigned before the Suffolk Superior Court for

the Commonwealth of Massachusetts with Attorney Paul Anthony present (See

Exhibit 2). On September 27th, 2017, Mr. Prats received a more than favorable

disposition of a nolle prossequi.



ARGUMENT:

28 U.S.C. § 2255 provides a federal prisoner with a means to collaterally attack her

sentence. As the First Circuit has explained:

28 U.S.C. § 2255 sets forth four grounds upon which a federal prisoner may base a

claim for relief: (1) " that the sentence was imposed in violation of the Constitution

or laws of the United States; " (2) " that the court was without jurisdiction to impose




                                          3
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 4 of 12




such sentence; " (3) " that the sentence was in excess of the maximum authorized by

law; " and (4) that the sentence " is otherwise subject to collateral attack."

Knight v. United States, 37 F.3d 769, 772 (1st Cir. 1994) (quoting Hill v. United

States, 368 U.S. 424, 426-27, 82 S.Ct. 468, 7 L.Ed.2d 417 (1st Cir. 1994)).

The Rules Governing Section 2255 Proceedings require a motion to " (1) specify all

the grounds for relief available to the moving party; [and] (2) state the facts

supporting each ground . . . See Rules Governing Section 2255 Proceedings for the

United States District Courts, Rule 2(b). The court may either summarily dismiss a

prisoner's §2255 claim or grant an evidentiary hearing to determine if it is

meritorious. 28 U.S.C. § 2255(b) provides:

Unless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief, the court shall cause notice thereof to be served upon

the United States attorney, grant a prompt hearing thereon, determine the issues and

make findings of fact and conclusions of law with respect thereto.

The First Circuit elaborated the test for granting an evidentiary hearing in a § 2255

proceeding in United States v. McGill, 11 F.3d 223 (1st Cir. 1993). As the First

Circuit wrote:

When a petition is brought under section 2255, the petitioner bears the burden of

establishing the need for an evidentiary hearing. See Mack v. United States, 635 F.2d

20, 26-27 (1st Cir. 1980); United States v. DiCarlo, 575 F.2d 952, 954 (1st Cir.


                                            4
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 5 of 12




[1978]), cert. denied, 439 U.S. 834, 99 S.Ct. 115, 58 L.Ed.2d 129 (1978). In

determining whether the petitioner has carried the devoir of persuasion in this

respect, the court must take many of petitioner's factual averments as true, but the

court   need    not   give   weight    to   conclusory    allegations,   self-interested

characterizations, discredited inventions, or opprobrious epithets.

We have distilled these principles into a rule that holds a hearing to be unnecessary

"when a § 2255 motion (1) is inadequate on its face, or (2) although facially adequate

is conclusively refuted as to the alleged facts by the files and records of the case."

Moran v. Hogan, 494 F.2d 1220, 1222 (1st Cir. 1974). In other words, a " § 2255

motion may be denied without a hearing as to those allegations which, if accepted

as true, entitle the movant to no relief, or which need not be accepted as true because

they state conclusions instead of facts, contradict the record, or are 'inherently

incredible.'" Shraiar v. United States, 736 F.2d 817, 818 (1st Cir. 1984) (citations

omitted). Id. at 225-26 (some citations omitted); see also United States v. Panitz, 907

F.2d 1267 (1st Cir. 1990); David v. United States, 134 F.3d 470, 478 (1st Cir. 1998)

("To progress to an evidentiary hearing, a habeas petitioner must do more than

proffer gauzy generalities or drop self-serving hints that a constitutional violation

lurks in the wings." ). " Moreover, when . . . a petition for federal habeas relief is

presented to the judge who presided at the petitioner's trial, the judge is at liberty to




                                            5
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 6 of 12




employ the knowledge gleaned during previous proceedings and make findings

based thereon without convening an additional hearing." McGill, 11 F.3d at 225.


    I. GONZALEZ           WAS        PROVIDED          GROSS         INEFFECTIVE

       ASSISTANCE OF COUNSEL THROUGHOUT THE DURATION OF

       HIS PROCEEDINGS INCLUDING AT THE TIME OF THE CHANGE

       OF PLEA AND SENTENCING

             a.     The Sixth Amendment requires that criminal defendants receive

      competent counsel at all critical stages of the criminal proceeding.

             b.     Mr. Gonzalez was prejudiced.

             c.     Mr. Gonzalez’s attorney, was representing Mr. Gonzalez while

      suffering under a fatal conflict, to wit a simultaneous representation of a co-

      defendant charged by the Commonwealth of Massachusetts, and said conflict

      arose to such a standard that his Attorney could not and did not represent Mr.

      Gonzalez effectively.

“A claim of ineffective assistance of counsel . . . may be raised by means of a section

2255 motion.” Rivera-Rivera v. United States, 844 F.3d 367, 372 (1st Cir. 2016).

The defendant bears the burden of establishing his entitlement to relief by a

preponderance of the evidence. Garuti v. Roden, 733 F.3d 18, 25 (1st Cir. 2013).

To show ineffective assistance of counsel under Strickland v. Washington, the

petitioner must show that (1) defense "counsel's representation fell below an

                                           6
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 7 of 12




objective standard of reasonableness" and (2) "that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have

been different." 466 U.S. 668, 688, 694 (1984).

Here, Petitioner argues that trial counsel had an actual conflict of interest and that he

therefore does not need to establish the second part of the Strickland test. See Teti v.

Bender, 507 F.3d 50, 55 (1st Cir. 2007) (stating that prejudice is presumed where

counsel's performance is adversely affected because of active representation of

conflicting interests). However, the Supreme Court has stated that an actual conflict

arises only in limited circumstances, such as where counsel represents co-defendants

with conflicting interests. See Mickens v. Taylor, 535 U.S. 162, 168 (2002).

Under the Sixth Amendment, "a defendant has a right to conflict-free

representation." United States v. Cardona-Vicenty, 842 F.3d 766, 771 (1st Cir. 2016)

(quoting United States v. Hernandez-Lebron, 23 F.3d 600, 603 (1st Cir. 1994)). To

prevail on a claim of ineffective assistance of counsel, a defendant who " raised no

objection at trial must demonstrate that an actual conflict of interest adversely

affected his lawyer's performance." Cuyler v. Sullivan, 446 U.S. 335, 348, 100 S.Ct.

1708, 64 L.Ed.2d 333 (1980). "

A defense lawyer’s responsibility at pre-trial and trial proceedings is simple: He or

she is required to be fully aware of the law, facts and consequences of his client’s

decisions in order to argue and obtain the best possible results for his client. This


                                           7
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 8 of 12




was not done here. In this case, Mr. Gonzalez’s counsel failed to perform acts

favorable to his defense and provided incomplete and/or incorrect legal advice to

him that Mr. Gonzalez relied on to his detriment.

Specifically, Attorney Paul Anthony directly advised his client not to pursue the

benefits of the safety valve, of which Mr. Gonzalez qualified for resulting in a

sentence nearly twice the longevity that he would have otherwise received.

The Court in Strickland noted that counsel in any criminal case has certain basic

duties. These duties include: a duty of loyalty, a duty to avoid conflicts of interest; a

duty to advocate the defendant’s cause, a duty to consult with the defendant on

important decisions and to keep the defendant informed of important developments

in the case as well as a duty to apply “such skill and knowledge as will render the

trial a reliable adversarial testing process.” Id at 6.

The Supreme Court has commented that, in some categories of cases, prejudice will

be presumed. One such category where prejudice will be presumed is where counsel

is laboring under an actual conflict of interest:

       In these circumstances, counsel breaches the duty of loyalty, perhaps
       the most basic of counsel’s duties. Moreover, it is difficult to measure
       the precise effect on the defense of representation corrupted by
       conflicting interests. Given the obligation of counsel to avoid conflicts
       of interest and the ability of the trial court to make early inquiry in
       certain situations likely to give rise to conflicts…it seems reasonable to
       maintain a fairly rigid rule of presumed prejudice for conflict of
       interest.

Strickland, citing Cuyler v. Sullivan, 446 U.S. 335, 345-350 (1980).
                                             8
        Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 9 of 12




In the case of Reynolds v. Chapman, 253 F.3d1337, 1347-48 (11th Cir. 2001), the

Eleventh Circuit said

      Cuyler further requires that a petitioner that has demonstrated an actual
      conflict show that the conflict “adversely affected” his lawyer's
      performance. … Reynolds need not show that the outcome of the
      proceeding would have been different had Hankins made the arguments
      in question. He merely must demonstrate that his attorney's conflict of
      interest had an effect upon the representation that he received. See
      Lightbourne, 829 F.2d at 1023. (“Once a defendant satisfies both
      prongs of the Cuyler test, prejudice is presumed and the defendant is
      entitled to relief.”)

Earlier, in Baty v. Balkom, 661 F.2d 391, 396 (5th Cir. 1981), the Fifth Circuit

construed Cuyler as “not requiring proof of adverse effect on counsel in addition to

proof of an actual conflict of interest.” Accordingly, “prejudice must be presumed,

and except under the most extraordinary circumstances, the error cannot be

considered harmless.” Id at 395. The Eleventh Circuit expressly adopted this

construction in Barham v. United States, 724 F.2d 1529, 1531 (11th Cir. 1984),

holding that “[t]he threshold issue is whether there is an actual conflict; for if so

prejudice will be presumed.”

As proven through the Gonzalez’s sworn affidavit and the documented evidence

attached to this Petition, it is undeniable that Attorney Paul Anthony had an actual

conflict of interest and prejudice is presumed.

In Ford v. Ford, 749 F.2d 681 (11th Cir. 1989), the Eleventh Circuit addressed the

question of whether a petitioner whose counsel had a conflict of interest could enter
                                          9
       Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 10 of 12




a valid plea of guilty. In Ford, the court first noted the holding in Scott v.

Wainwright, 698 F.2d 427, 429 (11th Cir. 1983) that a guilty plea cannot have been

knowing and voluntary, if a defendant does not receive reasonably effective

assistance of counsel in connection with the decision to plead guilty (no different

from a defendant’s decision to go to trial) because the … [decision] does not then

represent an informed choice. (Emphasis added). Thus, where the court has

determined that the petitioner’s counsel represented conflicting interests, the

petitioner has been deprived of effective assistance of counsel, and his guilty

decision, his election of trial versus plea, cannot have been knowing or voluntary or

the product of an informed choice. See, Ford, supra at 683.

In the context of a guilty plea, a successful ineffective assistance of counsel claim

requires a defendant to show that (1) ‘counsel's representation fell below an objective

standard of reasonableness,' and (2) ‘there is a reasonable probability that, but for

counsel's errors [the defendant] would not have pleaded guilty and would have

insisted on going to trial.' United States v. Luis Rivera-Cruz, 878 F.3d 404, 410 (1st

Cir. 2017) (quoting Hill v. Lockhart, 474 U.S. 52, 57, 59 (1985)).

As previously stated, Gonzalez was safety valve eligible which would have resulted

in a sentence approximately half of the 12-month sentence that he received.

However, Attorney Paul Anthony was representing Mr. Prats, and had he advised

Gonzalez to pursue the safety valve, this would have directly affected the case


                                          10
       Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 11 of 12




against Mr. Prats. Therefore, Attorney Anthony instead advised Gonzalez not to

pursue the safety valve.

The First Circuit has explained when a conflict of interest can rise to the level

of ineffective assistance of counsel:

It is well settled that "some conflicts of interest so affront the right to effective

assistance of counsel as to constitute a per se violation of the [S]ixth

[A]mendment." United States v. Aiello, 900 F.2d 528, 531 (2d Cir. 1990)

(citing Cuyler[ v. Sullivan, 446 U.S. 335, 349-50, 100 S.Ct. 1708, 64 L.Ed.2d 333

(1980))].    Such    is    the   case   where    a   lawyer       suffers   from   an

actual conflict of interest that prevents him or her from presenting a vigorous

defense of a defendant. United States v. Eisen, 974 F.2d 246, 264 (2d Cir. 1992). . .

The case before this Honorable Court, is such a case. And to allow a guilty plea to

stance, would be an afront to the judicial system on the whole.

CONCLUSION

Gonzalez was safety valve eligible, but on the advice of counsel, he did not opt for

the safety valve. Had Gonzalez proceeded with the safety valve, it was determined

that his guideline calculation would have been at level 27 with a guideline rang of

57 – 71 months, approximately half of the mandatory 120-month sentence Gonzalez

was given.




                                         11
       Case 1:20-cv-11730-RGS Document 3 Filed 09/23/20 Page 12 of 12




Clearly, Gonzalez’s counsel had an actual conflict of interest that severely and

completely crippled him from providing Gonzalez his constitutional right to conflict

free and effective assistance of counsel.

Had Gonzalez known of the actual conflict his counsel had, he would have retained

new counsel and proceeded to Trial.

WHEREFORE, Petitioner requests that this Honorable Court so move and vacate

Gonzalez’s guilty plea and remand the matter to the District Court for further

proceedings.

           Petitioner requests an evidentiary hearing on this matter.

                                                                Respectfully Submitted,

                                                                      /s/ Steven DiLibero
                                                               Steven D. DiLibero, Esq.
                                                                 Dilibero and Associates
                                                                     130 Dorrance Street
                                                                         T: 401-621-9700
                                                                         F: 401-331-9503
                                                 E: sdilibero@diliberoandassociates.com

                               Certificate of Service

I, the undersigned, herby certifies that I caused to be filed and served via ECF a true
and accurate copy of the forgoing Document to all registered parties on this 22nd day
of September, 2020.

                                                                /s/ Raymond M. Corriea


                                            12
